DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 23 May 2022 has been entered.  Claims 1, 3 – 8, 10 – 22, 25 – 31, 33, 34, 37, 38, 41, 51 – 54, 59, and 60 remain pending in the application.  Claims 41 and 51 – 54 were previously withdrawn from consideration.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 60 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 60, claim 60, as amended, does not require any particular thickness for any of the layers A through C and thus may have any thickness for any of the layers A through C.  However, the instant specification fails to describes films with layers A through C of the compositions claimed having any thickness for the layers.
	Observing, e.g., ¶ [0042] of the instant specification, the examiner finds thicknesses for the layers (0.12 mm for the skin layers and the implied thickness of a core layer in a three-layer film of 1.5 mm thickness) as well as percentages for thickness of each layer.  The examiner recommends amending claim 60 to reflect these thicknesses or the thickness percentages in a manner which does not confuse the thickness with the weight percentages of the materials for each layer.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, claim 37 recites the limitation “the layer” in ll. 1 – 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 7, 10, 19, 21, 22, 27, 28, 30, 31, 33, 34, 37, 38, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Lunghi (US 2013/0260118 A1) in view of Best (US 2015/0232589 A1) and Prachoomdang (US 2014/0364545 A1), as evidenced by Dewachter (US 2011/0015331 A1).
	Regarding claim 1, Lunghi discloses a plastic film (“membrane”: e.g. ¶¶ [0001], [0005] – [0062]) having: 
	a) a main part, "core layer", wherein said core layer is made from a synthetic polymer (“layer (A)” forming a “base layer” made from a “composition (i)” comprising a mixture of propylene and ethylene polymers, i.e. synthetic polymer: e.g. ¶¶ [0007] – [0011], [0013], [0015] – [0041], [0047], [0050], [0052], [0057], [0059]); and 
	b) a skin layer having a thickness that is 1% to 20% of the average thickness of the core layer (“layer (B)” forming a “top layer”, wherein the ratio of the thickness of the “layer (A)” to the “layer (B)” is from 5 to 100: e.g. ¶¶ [0007], [0009], [0010], [0012], [0013], [0042], [0044], [0045], [0047], [0051], [0052], [0059], [0060]).
	Although Lunghi does not explicitly state said skin layer has the formulation of 10% to 70% of a resin of polyethylene type of fractional melt index (<0.6 gr/10 min, 190 °C, 2.16 kg/min) and of a density ranging from 0.910 to 0.960 g/cm3 and 30% to 90% of a LDPE resin of fractional melt index of 0.1 to 10 gr/10 min, 190 °C, 2.16 kg/min) and of a density ranging from 0.910 to 0.960 g/cm3 (e.g. ¶¶ [0042], [0044]), wherein the percentages are by weight and are based on the total weight of the master batch composition, this feature would have been obvious in view of Best.
	Generally, Lunghi discloses at least one embodiment of said skin layer formulation comprises two or more polyethylene compositions having a density ranging from 0.915 to 0.980 g/cm3, e.g. 0.920 to 0.970 g/cm3 (e.g. ¶¶ [0009], [0042] – [0045]).
	Best discloses formulations (e.g. ¶¶ [0007] – [0089]) comprising, e.g. (1) 10% to 70% of a resin of polyethylene type having a fractional melt index of 0.05 to 0.50 gr/10 min under conditions of 190 °C and 2.16 kg/min and a density ranging from 0.930 to 0.950 g/cm3 (the “ethylene-based polymers” inventive to Best’s disclosure: e.g. ¶¶ [0007] – [0040]) and (2) 30% to 90% of a LDPE resin (e.g. ¶¶ [0010], [0040]), wherein the percentages are by weight and are based on the total weight of the master batch composition, i.e. total blend (e.g. ¶¶ [0010], [0040]).
	With respect to the endpoints of the ranges for (1) and (2), Best states the amount of (1) generally ranges from 0.1 to 99.9% but may have any range therebetween and cites 10% and 70% as suitable for the lower and upper endpoints, respectively.  In at least the embodiment of a two-component formulation, which Lunghi (e.g. ¶ [0009]) and Best (e.g. ¶¶ [0010], [0040]) each state is suitable, the range of 30% to 90% of a LDPE resin as (2) is the understood balance of (1).
	Lunghi identifies an LDPE having a fractional melt index of 0.1 to 10 gr/10 min, 190 °C, 2.16 kg/min and a density ranging from 0.915 to 0.935 g/cm3 as suitable (e.g. ¶¶ [0042], [0044]).
	The compositions Best discloses exhibit high melt strength, at least in part due to long chain branching in the polyethylene (1) described above (e.g. ¶¶ [0006], [0014], [0028], [0048]).  Furthermore, both Lunghi (e.g. ¶¶ [0001], [0062]) and Best (e.g. ¶¶ [0048], [0049]) relate to geomembrane liners, and 
Lunghi discloses the skin layer serves to impart, e.g., tensile strength, and tear and puncture resistance (e.g. ¶¶ [0005], [0006], [0010]).  One of ordinary skill in the art would have appreciated long chain branching imparts melt strength since the branches of adjacent polyethylene molecules tangle with one another while molten, and such entanglement would have been expected to remain once cooled.  Accordingly, the mechanical connection of Best compositions would have been observed to be relevant to the properties Lunghi seeks for the skin layer.
	Therefore, it would have been obvious to modify the skin layer Lunghi discloses to comprise a formulation as Best discloses using an LDPE resin as Lunghi identifies, the motivation being to provide high melt strength using materials suitable for the purpose of geomembrane liners.
	With respect to the skin layer covering a minimum of 70% of the surface of the plastic film, Lunghi discloses the skin layer serves to impart, e.g., chemical resistance, tensile strength, and tear and puncture resistance (e.g. ¶¶ [0005], [0006], [0010]).  One of ordinary skill in the art would have appreciated, all other things being the same, a greater percentage of coverage imparts greater chemical resistance since there is less area through which the chemicals can penetrate the remainder of the plastic film.  Additionally, one of ordinary skill in the art would have appreciated, all other things being the same, a greater percentage of coverage imparts greater tensile strength as well as tear and puncture resistance since there are fewer structural weak points, i.e. openings or other absences of the skin layer.  Given the methods Lunghi discloses for forming the plastic film, e.g. via techniques well known in the art coextrusion through a slit die or lamination (e.g. ¶¶ [0054] – [0061]), one of ordinary skill in the art would have the means to go along with the motivations discussed above for determining a suitable minimum coverage percentage.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Lunghi’s plastic film to have the skin layer cover a minimum of 70% of the surface of the plastic film, the motivation being to provide a plastic film having high levels of, e.g., chemical resistance, tensile strength, and tear and puncture resistance.
	Although Lunghi and Best are not specific as to said skin layer further comprising 1% to 5 wt% of a UV absorber, this feature would have been obvious in view of Prachoomdang.
	Prachoomdang discloses compositions for geomembrane liners which comprise 1.6% to 3 wt% of a UV absorber (“about 20 to about 30 wt % of carbon black in a “master batch composition” where the “master batch composition” is “about 8-10 wt %” of a composition for a “geomembrane liner”: e.g. ¶¶ [0011] – [0059], especially ¶¶ [0012], [0019], [0025], [0052]).
	Prachoomdang’s compositions advantageously provide extended service life at elevated temperatures of up to 100 °C (e.g. ¶ [0028]).  At such higher temperatures, Prachoomdang states oxidative degradation is accelerated, thus shortening service life (e.g. ¶¶ [0005] – [0009]), where the compositions Prachoomdang’s composition serve to address this deficiency (e.g. ¶¶ [0010], [0028]).  Carbon black is a UV absorber, particularly at diameters of 15 to 60 nm (Dewachter: e.g. ¶¶ [0034] – [0036]).  Since Prachoomdang’s carbon black diameter is 60 nm or less (“N660”: e.g. ¶ [0043]), one of ordinary skill in the art would have understood Prachoomdang’s carbon black is a UV absorber.  It is therefore understood that Prachoomdang’s amount of this UV absorber contributes, at least in part, to improving the service life by reducing oxidative degradation.
	Lunghi’s skin layer is a “top layer, one of ordinary skill in the art would have understood this layer is an exposed layer to the environment, and thus subject to oxidative attack.  Furthermore, Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).  Accordingly, one of ordinary skill in the art would have considered Prachoomdang’s disclosure for purposes of improving Lunghi.  Carbon black is a suitable processing UV absorber per, e.g., p. 7, ll. 4 – 6 and 31 – 32, and p. 9, ll. 30 – 32, of the instant specification.
	Therefore, it would have been obvious to modify Lunghi’s skin layer to further comprise 1.6% to 3 wt% of a UV absorber, e.g. carbon black, as Prachoomdang suggests, the motivation being to increase the service life of the plastic film.
	Regarding claim 3, in addition to the limitations of claim 1, Best further discloses polypropylene resins, e.g. those with a branching index g’ of 0.2 to 2.0 and a melt index of 1 to 300 dg/min may be further blended with the polyethylene (1) discussed in the 35 U.S.C. 103 rejection of claim 1 (e.g. ¶¶ [0010], [0040] – [0046]).  Since g’ is inversely proportional to the amount of branching (Best: e.g. ¶ [0031]) and branching is desirable from the standpoint of melt strength (e.g. ¶ [0028]), as discussed in the 35 U.S.C. 103 rejection of claim 1, one of ordinary skill in the art would have been motivated to select the polypropylenes with long chain branching as a suitable substitute or combiner material for or with the polyethylene (1) discussed in the 35 U.S.C. 103 rejection of claim 1.  Best’s melt index satisfies the requirement of “any melt index” in claim 3.
	In view of the similar function due to long chain branching and Best’s desire to include the polyethylene (1) as part of their composition (e.g. ¶¶ [0007], [0010], [0040]), one of ordinary skill in the art would have considered substitution of a portion of the polyethylene (1) with the polypropylene resins Best discloses.  Based on the similarity in function to the polyethylene (1), one of ordinary skill in the art would have been able to determine a suitable amount of the long chain branched polypropylene resin while maintaining the necessary amounts of the polyethylene (1) to be within Best’s disclosure.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the plastic film Lunghi and Best disclose such that the skin layer comprises 20% to 50% of a long chain branched Polypropylene resin, e.g. of melt index 1 to 300 dg/min.
	Regarding claim 4, in addition to the limitations of claim 1, Best further discloses ethylene-propylene copolymer may be further blended with the polyethylene (1) discussed in the 35 U.S.C. 103 rejection of claim 1 as an equivalent of the LDPE (e.g. ¶¶ [0010], [0040], [0042] – [0046]).  In view of this equivalence, one of ordinary skill in the art would have considered substitution of a portion of the LDPE with the ethylene-propylene copolymer Best discloses.  Based on the similarity, one of ordinary skill in the art would have been able to determine a suitable amount of the ethylene-propylene copolymer while maintaining presence of LDPE as Lunghi desires.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the plastic film Lunghi and Best disclose such that the skin layer comprises 5% to 20% of an Ethylene-Propylene copolymer, e.g. of the type Best discloses.
	Regarding claim 5, although Lunghi is not specific as to said skin layer further comprising 0.1% to 0.5 wt% of a phenolic antioxidant, this feature would have been obvious in view of Prachoomdang.
	Prachoomdang discloses compositions for a geomembrane liners which comprise 0.1% to 0.5 wt% of a phenolic antioxidant (e.g. ¶¶ [0011] – [0059], especially ¶¶ [0015], [0039], [0048]).
	Prachoomdang’s compositions advantageously provide extended service life to geomembrane liners at elevated temperatures of up to 100 °C (e.g. ¶ [0028]).  At such higher temperatures, Prachoomdang states oxidative degradation is accelerated, thus shortening service life (e.g. ¶¶ [0005] – [0009]), where the compositions Prachoomdang’s composition serve to address this deficiency (e.g. ¶¶ [0010], [0028]).  It is therefore understood that Prachoomdang’s amount of phenolic antioxidant contributes, at least in part, to improving the service life by reducing oxidative degradation.
	Lunghi’s skin layer is a “top layer, one of ordinary skill in the art would have understood this layer is an exposed layer to the environment, and thus subject to oxidative attack.  Furthermore, Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).  Accordingly, one of ordinary skill in the art would have considered Prachoomdang’s disclosure for purposes of improving Lunghi.
	Therefore, it would have been obvious to modify Lunghi’s skin layer to further comprise 0.1% to 0.5 wt% of a phenolic antioxidant as Prachoomdang suggests, the motivation being to increase the service life of the plastic film.
	Regarding claim 6, in addition to the limitations of claim 1, Lunghi discloses said antioxidant includes pentaerythritoltetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) (e.g. ¶¶ [0015], [0039], [0048]).
	Regarding claim 7, although Lunghi is not specific as to said skin layer further comprising 0.05 to 0.5 wt.% of a processing stabilizer, this feature would have been obvious in view of Prachoomdang.
	Prachoomdang discloses compositions for a geomembrane liners which comprise 0.1% to 0.5 wt% of, e.g., tris(2,4-di-tertbutylphenyl)phosphite (e.g. ¶¶ [0011] – [0059], especially ¶¶ [0016], [0025], [0049]).
	Prachoomdang’s compositions advantageously provide extended service life at elevated temperatures of up to 100 °C (e.g. ¶ [0028]).  At such higher temperatures, Prachoomdang states oxidative degradation is accelerated, thus shortening service life (e.g. ¶¶ [0005] – [0009]), where the compositions Prachoomdang’s composition serve to address this deficiency (e.g. ¶¶ [0010], [0028]).  Tris(2,4-ditertbutylphenyl)phosphite is an antioxidant (Prachoomdang: e.g. ¶ [0040]).  It is therefore understood that Prachoomdang’s amount of this antioxidant contributes, at least in part, to improving the service life by reducing oxidative degradation.
	Lunghi’s skin layer is a “top layer, one of ordinary skill in the art would have understood this layer is an exposed layer to the environment, and thus subject to oxidative attack.  Furthermore, Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).  Accordingly, one of ordinary skill in the art would have considered Prachoomdang’s disclosure for purposes of improving Lunghi.  Tris(2,4-ditertbutylphenyl)phosphite is a suitable processing stabilizer per, e.g., p. 9, ll. 21 – 23, of the instant specification.
	Therefore, it would have been obvious to modify Lunghi’s skin layer to further comprise 0.1% to 0.5 wt% of a processing stabilizer, e.g. tris(2,4-ditertbutylphenyl)phosphite, as Prachoomdang suggests, the motivation being to increase the service life of the plastic film.
	Regarding claim 10, in addition to the limitations of claim 1, Prachoomdang discloses said UV absorber is carbon black, e.g. furnace carbon black (e.g. ¶¶ [0019], [0025], [0031], [0043], [0052], [0057]).
	Regarding claim 19, although Lunghi is not specific as to the skin layer having a carbon black content below 3%, this feature would have been obvious in view of Prachoomdang.
	Prachoomdang discloses compositions for a geomembrane liners which comprise 1.6% to 3 wt% of carbon black (“about 20 to about 30 wt % of carbon black in a “master batch composition” where the “master batch composition” is “about 8-10 wt %” of a composition for a “geomembrane liner”: e.g. ¶¶ [0011] – [0059], especially ¶¶ [0012], [0019], [0025], [0052]).
	Prachoomdang’s compositions advantageously provide extended service life at elevated temperatures of up to 100 °C (e.g. ¶ [0028]).  At such higher temperatures, Prachoomdang states oxidative degradation is accelerated, thus shortening service life (e.g. ¶¶ [0005] – [0009]), where the compositions Prachoomdang’s composition serve to address this deficiency (e.g. ¶¶ [0010], [0028]).  Carbon black is a UV absorber, particularly at diameters of 15 to 60 nm (Dewachter: e.g. ¶¶ [0034] – [0036]).  Since Prachoomdang’s carbon black diameter is 60 nm or less (“N660”: e.g. ¶ [0043]), one of ordinary skill in the art would have understood Prachoomdang’s carbon black is a UV absorber.  It is therefore understood that Prachoomdang’s amount of this UV absorber contributes, at least in part, to improving the service life by reducing oxidative degradation.
	Lunghi’s skin layer is a “top layer, one of ordinary skill in the art would have understood this layer is an exposed layer to the environment, and thus subject to oxidative attack.  Furthermore, Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).  Accordingly, one of ordinary skill in the art would have considered Prachoomdang’s disclosure for purposes of improving Lunghi.  Carbon black is a suitable processing UV absorber per, e.g., p. 7, ll. 4 – 6 and 31 – 32, and p. 9, ll. 30 – 32, of the instant specification.
	Therefore, it would have been obvious to modify Lunghi’s skin layer to further comprise 1.6% to 3 wt% of a UV absorber, e.g. carbon black, as Prachoomdang suggests, the motivation being to increase the service life of the plastic film.
	Regarding claim 21, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Lunghi discloses said plastic film is made of a synthetic polymer (e.g. ¶¶ [0007] – [0009], [0018] – [0020], [0042] – [0045]).  
	Regarding claim 22, in addition to the limitations of claim 21, as discussed in the 35 U.S.C. 103 rejection of claim 1, Lunghi discloses said plastic film is made from, e.g., high density polyethylene (e.g. ¶¶ [0042], [0045]).
	Regarding claim 27, in addition to the limitations of claim 1, Lunghi discloses said plastic film being at least partially colored on at least one side of the plastic film (e.g. ¶¶ [0012], [0046]).  
	Regarding claim 28, in addition to the limitations of claim 1, Lunghi discloses said plastic film is at least partially conductive on at least one side (“metal layers”: e.g. ¶ [0012]).  
	Regarding claim 30, in addition to the limitations of claim 1, Lunghi discloses said plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).
	Regarding claim 31, in addition to the limitations of claim 30, Lunghi discloses said plastic film is composed of N layers, N being an integer, and N being superior or equal to 2 (“layer (A)” and “layer (B)”: e.g. ¶¶ [0007] – [0010], [0013], [0047]; ¶¶ [0048], [0057] suggests additional layers can be added, i.e. are optional, and thus are not required in the plastic film).
	Regarding claim 33, in addition to the limitations of claim 1, Lunghi discloses the plastic film is been obtained partially or completely by lamination technique (e.g. ¶¶ [0054], [0057], [0059]).  
	Regarding claim 34, in addition to the limitations of claim 1, the plastic film Lunghi discloses is obtained by any combination of coextrusion and lamination techniques (e.g. ¶¶ [0039], [0054] – [0059], [0061]).
	Regarding claim 37, in addition to the limitations of claim 1, Lunghi discloses the layer is made of non-polymeric material (“metal layers”: e.g. ¶ [0012]).
	Regarding claim 38, in addition to the limitations of claim 1, Lunghi discloses the plastic film is a multilayer sandwich panel of one or more plastic layers and of one or more metal layers (e.g. ¶ [0012]). 
	Regarding claim 59, in addition to the limitations of claim 7, Prachoomdang discloses said processing stabilizer is Tris(2,4-ditert-butylphenyl)phosphite (e.g. ¶¶ [0016], [0025], [0040], [0049]).
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lunghi, Best, and Prachoomdang (as evidenced by Dewachter) as applied to claim 1 above, and further in view of Lanier (US 2010/0119751 A1).
	Regarding claim 8, although Lunghi is not specific as to said skin layer further comprising 0.05 to 0.5 wt% of a UV stabilizer of high molecular weight hindered amines (HALS) family, this feature would have been obvious in view of Lanier.
	Lanier discloses compositions for geomembranes which comprise 0.05% to 0.3 wt% of a UV stabilizer of high molecular weight hindered amines (HALS) family (“about 500 to about 3000 ppm” of HALS compounds: e.g. ¶¶ [0006] – [0128], especially ¶¶ [0006], [0009], [0015], [0029], [0034], [0040], [0068] – [0078], [0110], [0112], [0117], [0122]).
	Lanier discloses a composition for a geomembrane comprise such an amount of HALS is useful for prolong the stability of the polymer, e.g. a polyolefin, during exposure to sunlight and UV radiation (e.g. ¶¶ [0001], [0068]).
	Lunghi’s skin layer is a “top layer, one of ordinary skill in the art would have understood this layer is an exposed layer to the environment, and thus exposed to sunlight and UV radiation.  Furthermore, Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).  Accordingly, one of ordinary skill in the art would have considered Lanier’s disclosure for purposes of improving Lunghi.  
	Therefore, it would have been obvious to modify Lunghi’s skin layer to further comprise 0.05 to 0.5 wt% of a UV stabilizer of the HALS family as Prachoomdang suggests, the motivation being to prolong the stability of the polymers in the skin layer.
	Claims 11 – 18, 20, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lunghi, Best, and Prachoomdang (as evidenced by Dewachter) as applied to claim 1 above, and further in view of Green (US 5,763,047 A).
	Regarding claim 11, although Lunghi is not specific as to the said skin layer having asperities, being made of the same material of the skin layer, causing Mohr-Coulomb peak friction angle of > 30° and causing peak adhesion value of > 15 kPa for a normal pressure of > 100 kPa at stress curve undergone according to ASTM D-5321 when in contact with non-woven needle punched geotextile, this feature would have been obvious in view of Green.
	Green discloses a plastic film comprising a skin layer, wherein said skin layer has asperities made of the same material as the skin layer (“textured top layer” 12 or “textured bottom layer” 16: e.g. Fig. 1, 2A, 2B; Col. 1, l. 59, to Col. 6, l. 52).
	Although Green does not explicitly state the asperities cause a Mohr-Coulomb peak friction angle of > 30° and a peak adhesion value of 15 kPa for a normal pressure of > 100 kPa at stress curve undergone according to ASTM D-5321 when in contact with a non-woven needle punched geotextile, Green states the asperities serve to provide friction, thus preventing sliding on sloped surfaces (e.g. Col. 1, ll. 59 – 62).  Additionally, Green states the plastic film is used as a geomembrane liner, e.g. as a landfill liner, reservoir liner, canal liner, retaining wall liner, or hazardous waste liner (e.g. Col. 6, ll. 48 – 52).  One of ordinary skill in the art would have observed such applications of the plastic film involve the plastic film being under heavy loads, i.e. high pressures.  Accordingly, one of ordinary skill in the art would have appreciated the value in high peak friction angles under such heavy loads in order to prevent leakage of materials contained by the liners.  This is particularly evident with hazardous waste since release of such waste leads to environmental hazards.
	Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Lunghi’s plastic film such that the skin layer has asperities made of the same material as the skin layer in order to improve the grip of the plastic film as a geomembrane liner with an underlying surface.  One of ordinary skill in the art would have observed the asperities causing Mohr-Coulomb peak friction angle of > 30° and causing peak adhesion value of > 15 kPa for a normal pressure of > 100 kPa at stress curve undergone according to ASTM D-5321 when in contact with non-woven needle punched geotextile would have been similarly obvious from the standpoint of ensuring the plastic film does not slide under the heavy loads in which the plastic film is expected to endure during use.
	Regarding claim 12, although Green does not explicitly state said skin layer for purposes of modifying Lunghi has regular weldability properties as per industry standard of GRI GM 19, Green does disclose the plastic film should be weldable with similar plastic films at an overlapping portion which would be covered by the skin layer (e.g. Fig. 1, 2A, 2B; Col. 1, ll. 59 – 65; Col. 5, ll. 45 – 62).  Accordingly, there is a motivation within Green’s disclosure that weldability should be excellent.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  In view of Green’s desire for excellent weldability, one of ordinary skill in the art would have been motivated to determine a suitable metric for evaluating weldability, particularly as based on the materials chosen for the skin layer, which Green notes are chosen for suitability as a geomembrane (e.g. Col. 2, ll. 56 – 65).  As such, weldability would have been one factor in the considerations for suitability.
	Therefore, it would have been obvious for said skin layer to have regular weldability properties per industry standard GRI GM 19 in order to provide a plastic film which can be successfully welded with other similar plastic films.
	Regarding claim 13, although Green is not explicit as to the shape of the asperities being conical, in an embodiment, Green states nitrogen can be added as a blowing agent for purposes of erupting from a surface of resin after extrusion (e.g. Col. 2, ll. 3 – 13; Col. 5, ll. 38 – 46).  One of ordinary skill in the art would have appreciated nitrogen is a physical, gaseous blowing agent rather than a chemical, solid blowing agent (e.g. citric acid or sodium bicarbonate which breakdown chemically to release gas, which Green also discloses as alternatives: e.g. Col. 5, ll. 38 – 46).  As such, due to both nitrogen gas and the polyethylenes of the skin layer being electrically nonpolar, mixing nitrogen gas into the molten resin prior to extrusion results in small, closely-packed bubbles rising to the surface and which later erupt to form the asperities.  One of ordinary skill in the art would have wanted close packing since this increases the number of asperities which form, and thus provide more asperities to provide the friction increasing discussed in the 35 U.S.C. 103 rejection of claim 11.  In a sphere-packing context, the negative area between spheres at the surface is conical in shape.  Therefore, in order to maximize the number of asperities and gripping effect of the plastic film, one of ordinary skill in the art would have sought asperities which are conical.
	Regarding claim 14, in addition to the limitations of claim 11, the asperities Green discloses for modifying Lunghi’s plastic film have sharp or semi-sharp peaks (e.g. Fig. 2A, 2B).  
	Regarding claim 15, in addition to the limitations of claim 11, the orientation of the asperities’ peaks Green discloses for modifying Lunghi’s plastic film is random and pointing out of the skin (e.g. Fig. 1, 2A, 2B).
	Regarding claim 16, although Green is not explicit as to the average horizontal distance of the asperities' peaks from one peak to the nearest peak is less than 250 µm, Green discloses the purpose of the asperities is to increase friction and prevent sliding of a geomembrane liner down a sloped surface (e.g. Col. 1, ll. 61 – 62).  For those heights of asperities which actually provide such a function, one of ordinary skill in the art would have appreciated that closer peaks provide increased traction, namely as the number of peaks in a given area increases.  Observing the asperities Green discloses are formed by eruption of blowing agents mixed into the molten resin prior to film forming (e.g. Col. 2, ll. 3 – 13; Col. 5, ll. 38 – 46), one of ordinary skill in the art would have appreciated the average horizontal distance from one peak to another decreases as the size of gas bubbles in the molten resin decreases.  Since the blowing agents burst as the molten resin exits an extruder (Green: e.g. Col. 5, ll. 38 – 46), one of ordinary skill in the art would have understood how to control the mixing degree and timing of extrusion in order to attain the desired spacing between asperities.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the plastic film Lunghi, Best, and Green disclose such that the average horizontal distance of the asperities' peaks from one peak to the nearest peak is less than 250 µm in order to maximize gripping potential of the plastic film in its intended use.
	Regarding claim 17, in addition to the limitations of claim 1, the said asperities Green discloses for modifying Lunghi’s plastic film cover 100% of the skin layer (e.g. Fig. 1, 2A, 2B).
	Regarding claim 18, in addition to the limitations of claim 1, the asperities Green discloses for modifying Lunghi’s plastic film are individual or interconnected (e.g. Fig. 1, 2A, 2B show a combination of both).
	Regarding claim 20, although Lunghi is not specific as to the plastic film having at least one longitudinal strip of smooth surface is located at a peripheral edge of the plastic film, this feature would have been obvious in view of Green.
	Green discloses plastic films comprising a longitudinal strip of smooth surface is located at a peripheral edge of the plastic film in order to facilitate connection of adjoining plastic films, particularly for geomembrane liners (e.g. Fig. 1, 2A; Col. 1, l. 59, to Col. 6, l. 52).
	Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).
	Accordingly, it would have been obvious to modify Lunghi’s plastic film to comprise a longitudinal strip of smooth surface located at a peripheral edge of the plastic film, the motivation being to facilitate connection of adjoining similar plastic films.
	Regarding claim 25, although Lunghi is not specific as to said plastic film being smooth on either side of the film, this feature would have been obvious in view of Green.
	Green discloses plastic films comprising a smooth surface facilitate connection of adjoining plastic films, particularly for geomembrane liners (e.g. Fig. 1, 2A; Col. 1, l. 59, to Col. 6, l. 52).
	Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).
	Accordingly, it would have been obvious to modify Lunghi’s plastic film to comprise a smooth surface on a side of the film, the motivation being to facilitate connection of adjoining similar plastic films.
	Regarding claim 26, although Lunghi is not specific as to said plastic film being textured on one side or both sides of the film, this feature would have been obvious in view of Green.
	Green discloses a plastic film which is texture on both sides of the film (“textured top layer” 12 and “textured bottom layer” 16: e.g. Fig. 1, 2A, 2B; Col. 1, l. 59, to Col. 6, l. 52).
	Green states the texturing serve to provide friction, thus preventing sliding on sloped surfaces (e.g. Col. 1, ll. 59 – 62).  Additionally, Green states the plastic film is used as a geomembrane liner, e.g. as a landfill liner, reservoir liner, canal liner, retaining wall liner, or hazardous waste liner (e.g. Col. 6, ll. 48 – 52).  One of ordinary skill in the art would have observed such applications of the plastic film involve the plastic film being under heavy loads, i.e. high pressures.  Accordingly, one of ordinary skill in the art would have appreciated the value in high peak friction angles under such heavy loads in order to prevent leakage of materials contained by the liners.  This is particularly evident with hazardous waste since release of such waste leads to environmental hazards.
	Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).
	Therefore, it would have been obvious to modify Lunghi’s plastic film such that the plastic film is textured, e.g., on both sides in order to improve grip of the plastic film as a geomembrane liner with an underlying surface.  
	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lunghi, Best, and Prachoomdang (as evidenced by Dewachter) as applied to claim 1 above, and further in view of Rhee (US 5,736,237 A).
	Regarding claim 29, in addition to the limitations of claim 1, although Lunghi and Best do not expressly state at least one layer is not conductive or only partially conductive, Rhee discloses carbon black is a common additive in geomembrane liners for purposes of imparting electrical conductivity to detect pin holes but is not added to every layer thereof since other colors are needed for different effects, e.g. providing a white color on a solar radiation facing side to prevent overheating, which precludes the presence of black colorant (e.g. Col. 9, ll. 14 – 24).  Moreover, Lunghi states that additives are optional in at least the main part “core layer” (e.g. ¶ [0046]) and therefore the main part “core layer” is implicitly disclosed to have embodiments free of additives, or at least have limited quantities thereof.  
	Therefore, in order to prevent overheating when exposed to solar radiation, it would have been obvious to provide at least one layer which is not conductive, or only partially conductive, e.g. the main part “core layer”.

Response to Arguments
Applicant’s arguments, see p. 9, filed 23 May 2022, with respect to the objections to claims 1, 4, 5, 7, 11, 16, and 18 have been fully considered and are persuasive.  These objections have been withdrawn. 
	Applicant’s arguments, see pp. 9 – 11, filed 23 May 2022, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant's arguments, see pp. 11 – 16, filed 23 May 2022, with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	With respect to Applicant’s assertions Best’s disclosed ranges are merely a recitation of possible endpoints without a statement for selecting any particular endpoints, per MPEP § 2144.07, 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

 Accordingly, since Best discloses the endpoints matching the claimed endpoints are suitable for use in geomembrane liners, there is sufficient motivation to consider using the same.  Moreover, neither Applicant’s arguments nor the instant specification address any kind of criticality or unexpected results of using such percentages.  In fact, ¶ [0038] of the instant specification generically states skin layers may comprise a polyethylene resin and an LDPE resin as claimed without any particular ranges therefor.
	With respect to Applicant’s assertions the skin layer formulation resists cell coalescence and replaces carbon black with titanium dioxide relate to features not required by any current claim.  While claim 10 states the UV absorber can be carbon black or TiO2, the fact that replacing an amount of one of these species for the other does not obviate the amounts claimed in view of Prachoomdang.
	With respect to Applicant’s assertions about the amount of UV absorber being important to reducing the amount of UV absorber as compared to the prior art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, Lunghi’s environment for the plastic film being a geomembrane liner subject to oxidative attack which can be mitigated by an amount Prachoomdang discloses is sufficient motivation to consider using the same.
	Accordingly, the features of the claimed invention are taught or suggested by the prior art, in contrast to Applicant’s assertions of improper hindsight.
	Applicant has not presented arguments for any of the remaining claims beyond those discussed above for claim 1.  Accordingly, the rejections of claims 1, 3 – 8, 10 – 22, 25 – 31, 33, 34, 37, 38, and 59 are maintained to the extent consistent with the present amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783